DETAILED ACTION

This action is responsive to the preliminary amendment filed on 30 November 2020.

Status of the Claims
Claims 1-20 have been canceled.
Claims 21-40 are newly added.
Claims 21-40 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed 6 November 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the 

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 29-34 have been interpreted to invoke 35 U.S.C. § 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim 
In claim 29, the limitation(s): “wherein one or more of the sensor devices are configured to ….” 
Claims 30-34 are also being treated in accordance with § 112(f) for substantially the same reasons as indicated above for claim 29, at least due to their dependence on the claim.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-35 and 37-40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 21 is directed to a method for detecting and responding to natural human movements and conversational queries. See Specification ¶ 1. This method is a mental process. Accordingly, the claim has been evaluated under the Alice/Mayo subject matter eligibility test as provided in MPEP § 2106(III).
Step 2A Prong 1: Does the claim recite a judicial exception?
The courts have defined a mental process to include both concepts that may be performed entirely in the human mind and concepts that require a human to employ a physical aid (e.g., pen and paper or a slide rule). MPEP § 2106.04(a)(2). Examples of mental processes include observations, evaluations, judgments, and opinions. Id.
The limitations “obtaining … a first data set indicative of a first signal modality and a first direction from an individual during at least a first time interval, wherein the first data set includes at least a first signal indicative of a gaze and a second signal indicative of a gesture,” “obtaining … a second data set indicative of a second signal modality from the individual during at least a second time interval that overlaps at least in part with the first time interval,” “in response to a command, wherein the command does not conclusively identify a particular object of interest to which the command is directed, identifying, based at least in part on an analysis of the first data set and the second data set, one or more candidate objects of interest to the individual, wherein the analysis includes determining that the gesture is directed within an angular range and that the gaze is directed in a gaze direction that is within the angular range of the gesture, and wherein the one or more candidate objects of interest are identified based at least in part on a combination of the gaze direction and the angular range of the gesture,” and “causing an operation associated with a first selected candidate object of the one 
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim recites the additional elements of performing the claimed process on a computing device and using multiple sensor devices. A sensor device is generic computer technology. A general purpose computer that applies an abstract idea by use of conventional computer functions does not qualify as a particular machine. MPEP § 2106.05(b)(I). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim recites the additional element of displaying a visual representation of a selected candidate object or information regarding the selected candidate object in an Augmented Reality (AR) environment. The display of information in an AR environment is an insignificant post-solution activity related to mere data output. The addition of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
As discussed above, the additional elements of performing the claimed process using a computing device and sensor devices amounts to no more than mere instructions to apply the See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016). Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.
As discussed above, the limitation of displaying a visual representation of a selected candidate object or information regarding the selected candidate object in an Augmented Reality (AR) environment does not amount to an inventive concept. The display of information in an AR environment is a well-understood, routine, or conventional activity. See, e.g., Kim et al., US 2014/0145931 A1.
Conclusion
The claim has been found to be directed to an abstract idea without reciting additional elements that amount to significantly more than the abstract idea. Therefore, the claim does not qualify as patent eligible subject matter under 35 U.S.C. § 101.
Claim 22, which depends on claim 21, is directed to storing the first data set in a buffer of a computing device. As a buffer is generic computer technology, the claim neither is integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 23, which depends on claim 21, is directed to specifying that the data sets may comprise one of several verbal or nonverbal signals. This limitation merely encompasses common forms of observable human behavior that may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 24, which depends on claim 21, is directed to the use of different types of sensors. As the listed types of sensors are generic computer technologies, the claim neither is integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 25, which depends on claim 21, is directed to specifying that the command may be determined based on an analysis of speech, touch screen input, or sign language. This limitation merely encompasses common forms of human behavior that may be observed as part of a mental process. Therefore, the claim is not patent eligible.
Claim 26, which depends on claim 21, is directed to further specifying the operation associated with the candidate object of interest. This limitation encompasses indicating a name and translating words or symbols, which may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 27, which depends on claim 21, is directed to specifying that the command may be a demonstrative pronoun or an adverb of relative place. This limitation merely encompasses common parts of speech that may be observed as part of a mental process. Therefore, the claim is not patent eligible.
Claim 28, which depends on claim 21, is directed to the use of remote computing resources. As remote computing resources are generic computer technologies, the claim neither is integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 29 is directed to a system that implements the method recited in claim 21. Accordingly, this claim is subject matter ineligible for substantially the same reasons indicated See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014). Additionally, the claim recites the additional element of taking a photograph or video of a selected candidate object. The capture of a photograph/video is insignificant post-solution activity related to mere data output. The addition of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application. Additionally, the capture of a photograph/video of a selected object does not amount to an inventive concept since it is a well-understood, routine, or conventional activity. See, e.g., Olleon et al., US 2013/000811 A1.
Claim 30, which depends on claim 29, is directed to observing that direction information is unavailable during a time period. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 31, which depends on claim 29, is directed to performing the data analysis processes in parallel. Mental processes may be performed in parallel. Therefore, the claim is not patent eligible.
Claim 32, which depends on claim 29, is directed to selecting candidate objects based on predicted interest scores. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 33, which depends on claim 29, is directed to identifying candidate objects of interests based on object recognition performed on still or video imagery. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 34, which depends on claim 29, is directed to identifying candidate objects of interests using, e.g., a data source accessible via the internet. As a data source accessible via 
Claim 35 is directed to instructions stored in a medium that implement the method recited in claim 21. Accordingly, this claim is subject matter ineligible for substantially the same reasons indicated above. See Alice Corp. Pty. Ltd. v. CLS Bank Intern., 573 U.S. 208, 226-27 (2014). Additionally, the claim recites causing a driverless operation of a vehicle with respect to the selected candidate object. The driverless operation of a vehicle is insignificant post-solution activity. The addition of an insignificant extra-solution activity does not amount to an inventive concept. MPEP § 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application. Additionally, the driverless operation of a vehicle with respect to a selected object does not amount to an inventive concept since it is a well-understood, routine, or conventional activity. See, e.g., Volkswagen AG, DE 10045616 A1.
Claim 37, which depends on claim 35, is directed to observing multiple individuals. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 38, which depends on claim 35, is directed to the execution of a machine learning algorithm. This limitation is merely a mathematical concept. Thus, the claim is directed to an abstract idea. The claim recites no additional elements. Accordingly, the claim neither is integrated into a practical application nor amounts to significantly more than the abstract idea. Therefore, the claim is not patent eligible.
Claim 39, which depends on claim 35, is directed to identifying candidate objects of interests using observations from a person’s external environment. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.
Claim 40, which depends on claim 35, is directed to identifying candidate objects of interests based on geographical context, cultural context, conversation context, or personal profile information. This limitation may be performed as a mental process. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 35-40 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 35, the limitation “cause an operation to be performed, the operation comprising driverless operation of a vehicle with respect to a first selected candidate object of the one or more candidate objects of interest” renders the claim indefinite because the limitation fails to provide a clear indication of the scope of the claim. The limitation is merely a recitation of a problem to be solved and/or a result obtained by the invention. See MPEP § 2173.05(g). Furthermore, it is not clear what is meant by the phrase “driverless operation of a vehicle with respect to a first selected candidate object.” The sole example provided by the 
Claims 36-40 are rejected for substantially the same reason indicated above for claim 35, at least due to their dependence on the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Olleon et al., US 2013/000811 A1, in view of Van Laack et al., US 2017/0147078 A1, further in view of Kim et al., US 2014/0145931 A1.
Regarding claim 21, the combination of Olleon with Van Laack and Kim teaches a method, comprising: performing, at one or more computing devices: 
Obtaining, using one or more sensor devices of a plurality of sensor devices, a first data set indicative of a first signal modality and a first direction from an individual during at least a first time interval, wherein the first data set includes at least a first signal indicative of a gaze and a second signal indicative of a gesture. In Olleon, a user’s direction of gaze and directional gesture (e.g., pointing action) may be obtained during a first time interval. Olleon ¶ 35, fig. 6a (steps 208 and 210).
Obtaining, using one or more of the sensor devices, a second data set indicative of a second signal modality from the individual during at least a second time interval that overlaps at least in part with the first time interval. In Olleon, a user’s spoken utterance may be obtained during a second time interval overlapping the first time interval. Olleon ¶ 35, fig. 6a.
In response to a command, wherein the command does not conclusively identify a particular object of interest to which the command is directed, identifying, based at least in part on an analysis of the first data set and the second data set, one or more candidate objects of interest to the individual, wherein the analysis includes determining that the gesture is directed within an angular range and that the gaze is directed in a gaze direction that is within the angular range of the gesture, and wherein the one or more candidate objects of interest are identified based at least in part on a combination of the gaze direction and the angular range of the gesture. In Olleon, a user’s command may be disambiguated based on the direction of the gaze and/or gesture, the utterance, and candidate objects. Olleon ¶¶ 4-5, 21, 35-40, fig. 6b. Olleon does not explicitly disclose determining that the gaze is directed in a gaze direction that is within the angular range of the gesture. However, in Van Laack, a candidate object (i.e., “target object”) may be identifier by determining an intersection of a directional vector of a gaze and a directional vector of a gesture within a tolerance range. Van Laack ¶ 9.
It would have been obvious to one with ordinary skill in the art to modify Olleon’s process of responding to user commands comprising multiple input modalities with Van Laack’s identification of a candidate object based on correspondence between a directional vector of a gaze and a directional vector of a gesture. Such a modification would allow for increased precision and reduced error in selecting a candidate object.
Causing an operation associated with a first selected candidate object of the one or more candidate objects of interest to be performed, wherein at least one of a visual representation of the first selected candidate object or information regarding the first selected candidate object is displayed in an Augmented Reality (AR) environment. In Olleon, further information concerning a selected candidate object may be visually or audibly presented to the user. Id. ¶¶ 51, 21, 34, 41-42. The visual representation of the selected candidate object and/or information regarding the selected candidate object may be displayed. For example, an image of the selected candidate object may be preprocessed to map the image into a rectilinear format and extract textual information. The preprocessed image may be displayed along with the extracted textual information. Id. ¶ 42. Even assuming, arguendo, that Olleon’s display of the selected candidate object and/or information regarding the selected candidate object is not considered a display in an AR environment, Kim teaches such a feature. In Kim, a selected object-related information corresponding to a candidate object may be displayed in an AR environment. Kim ¶ 18.
It would have been obvious to one with ordinary skill in the art to modify Olleon’s process of displaying information regarding a selected candidate object with Kim’s process of displaying object-related information in an AR environment. Such a modification would allow a driver to ingest information while being able to view the environment around the vehicle. 
Regarding claim 22, which depends on claim 21, Olleon teaches storing at least a subset of the first data set in a buffer, wherein the subset corresponds to a buffering interval associated with the first signal modality, and wherein the analysis comprises examining contents of the buffer. Olleon ¶¶ 20, 35.
Regarding claim 23, which depends on claim 21, Olleon teaches wherein at least one data set of the first data set or the second data set comprises a signal indicative of one or more of: a pointing gesture, a head orientation or movement, a torso orientation or movement, a gesture made using a body part other than a hand, a facial expression, one or more speech tokens, or an involuntary physiological response. Olleon ¶ 35.
Regarding claim 24, which depends on claim 21, Olleon teaches wherein the one or more sensor devices include one or more of: a portable device, a wearable device, an inertial sensor, an ultrasonic signal detector, a radar signal detector, a non-camera optical sensor, an EMG (electromyography) sensor, or a smart phone. In Olleon, user tracking sensors (e.g., an infrared sensor or microphone) may be used. Olleon ¶ 47.
Regarding claim 25, which depends on claim 21, Olleon teaches determining the command based at least in part on an analysis of (a) one or more speech signals of the second data set, (b) one or more signals received via a touch screen interface, or (c) one or more signals expressed in sign language. Olleon ¶ 35.
Regarding claim 26, which depends on claim 21, Olleon teaches wherein the operation associated with the first selected candidate object of interest comprises one or more of: (a) indicating a name of the first selected candidate object via a graphical display or an automated voice, (b) capturing a photograph or video of the first selected candidate object, (c) translating one or more words or symbols corresponding to the first selected candidate object, or (d) initiating a parking of a vehicle. In Olleon, the name of an object may be indicated. Olleon ¶ 21.
Regarding claim 27, which depends on claim 21, Olleon teaches determining that the command comprises an imprecise indicator of an object of interest, wherein the imprecise indicator comprises one or more of: (a) demonstrative pronoun or (b) an adverb of relative place. In Olleon, the command may comprise a demonstrative pronoun. Olleon ¶¶ 23-26.

Claim 28 is rejected under 35 U.S.C. § 103 as being unpatentable over Olleon et al., US 2013/000811 A1, in view of Van Laack et al., US 2017/0147078 A1, further in view of Kim et al., US 2014/0145931 A1, further in view of Parker et al., US 2013/0307771 A1.
Regarding claim 28, which depends on claim 21, Olleon, Van Laack, and Kim do not explicitly disclose, but Parker teaches: in response to the command that does not conclusively identify a particular object of interest to which the command is directed, transmitting representations of the second data set to one or more remote computing resources for performing the analysis; and receiving, at the one or more computing devices, results of the analysis performed at the one or more remote computing resources, wherein the identifying includes identifying, based at least in part on the combination of the gaze direction and the angular range of the gesture, and based at least in part on the results of the analysis performed at the one or more remote computing resources, the one or more candidate objects of interest to the individual. In Parker, remote computing devices may be utilized to perform tasks related to identifying commands. Parker ¶¶ 103, 109-110.
It would have been obvious to one with ordinary skill in the art to modify Olleon’s process of responding to user commands comprising multiple input modalities with Parker’s use of remote computing devices to perform tasks. Such a modification would allow for increased performance by offloading certain tasks to more capable hardware. 

Claims 29-31, 33-35, and 38-40 are rejected under 35 U.S.C. § 103 as being unpatentable over Olleon et al., US 2013/000811 A1, in view of Van Laack et al., US 2017/0147078 A1.
Regarding claim 29, the combination of Olleon with Van Laack teaches a system, comprising: 
A plurality of sensor devices. Olleon fig. 1.
One or more processors. Olleon fig. 2.
Wherein one or more of the sensor devices are configured to: collect a first data set indicative of a first signal modality and a first direction from an individual during at least a portion of a first time interval, wherein the first data set includes at least a first signal indicative of a gaze and a second signal indicative of a gesture. In Olleon, a user’s direction of gaze and directional gesture (e.g., pointing action) may be obtained during a first time interval. Olleon ¶ 35, fig. 6a (steps 208 and 210).
Wherein one or more of the sensor devices are configured to: collect a second data set indicative of a second signal modality from the individual, during at least a second time interval that overlaps at least in part with the first time interval. In Olleon, a user’s spoken utterance may be obtained during a second time interval overlapping the first time interval. Olleon ¶ 35, fig. 6a.
Wherein the one or more processors are configured to: in response to a determination that a command has been issued, wherein the command does not definitively identify a particular object of interest to which the command is directed, identify, based at least in part on an analysis of the first data set and the second data set, one or more candidate objects of interest to the individual, wherein the analysis includes determining that the gesture is directed within an angular range and that the gaze is directed in a gaze direction that is within the angular range of the gesture, and wherein the one or more candidate objects of interest are identified based at least in part on a combination of the gaze direction and the angular range of the gesture. In Olleon, a user’s command may be disambiguated based on the direction of the gaze and/or gesture, the utterance, and candidate objects. Olleon ¶¶ 4-5, 21, 35-40, fig. 6b. Olleon does not explicitly disclose determining that the gaze is directed in a gaze direction that is within the angular range of the gesture. However, in Van Laack, a candidate object (i.e., “target object”) may be identifier by determining an intersection of a directional vector of a gaze and a directional vector of a gesture within a tolerance range. Van Laack ¶ 9.
It would have been obvious to one with ordinary skill in the art to modify Olleon’s process of responding to user commands comprising multiple input modalities with Van Laack’s identification of a candidate object based on correspondence between a directional vector of a gaze and a directional vector of a gesture. Such a modification would allow for increased precision and reduced error in selecting a candidate object.
[Wherein the one or more processors are configured to:] cause an operation comprising taking a photograph or video of a first selected candidate object of the one or more candidate objects of interest to be performed. In Olleon, an image of the selected candidate object may be preprocessed to map the image into a rectilinear format and extract textual information. The preprocessed image may be displayed along with the extracted textual information. Id. ¶ 42.
Regarding claim 30, which depends on claim 29, Olleon teaches wherein the analysis comprises: determining that direction-related information corresponding to the first signal modality is unavailable for at least a sub-interval of the first time interval. Olleon ¶ 38.
Regarding claim 31, which depends on claim 29, Olleon teaches wherein the analysis comprises: analyzing at least a portion of the first data set in parallel with analyzing at least a portion of the second data set. Olleon ¶ 32 (“concurrently performed”).
Regarding claim 33, which depends on claim 29, Olleon teaches wherein to identify the one or more candidate objects of interest, one or more command processing devices are configured to: obtain still or video imagery pertaining to an environment of the individual; and cause an execution of an object recognition algorithm using at least a portion of the still or video imagery. Olleon ¶ 21.
Regarding claim 34, which depends on claim 29, Olleon teaches wherein to identify the one or more candidate objects of interest, one or more command processing devices are configured to: query one or more of: (a) a map database indicating respective locations of a plurality of objects, wherein the plurality of objects include at least one object of the one or more candidate objects of interest, (b) a product catalog or (c) a data source accessible via the Internet. Olleon ¶¶ 41, 49.
Regarding claim 35, the combination of Olleon with Van Laack teaches one or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors, cause the one or more processors to: 
Obtain, using one or more sensor devices of a plurality of sensor devices, a first data set indicative of a first signal modality and a first direction from one or more individuals during at least a first time interval, wherein the first data set includes at least a first signal indicative of a gaze and a second signal indicative of a gesture. In Olleon, a user’s direction of gaze and directional gesture (e.g., pointing action) may be obtained during a first time interval. Olleon ¶ 35, fig. 6a (steps 208 and 210).
Obtain, using one or more of the sensor devices, a second data set indicative of a second signal modality from at least one individual of the one or more individuals, during at least a second time interval which overlaps at least in part with the first time interval. In Olleon, a user’s spoken utterance may be obtained during a second time interval overlapping the first time interval. Olleon ¶ 35, fig. 6a. 
Identify, based at least in part on an analysis of the first data set and the second data set, one or more candidate objects of interest to a particular individual of the one or more individuals, wherein the analysis includes determining that the gesture is directed within an angular range and that the gaze is directed in a gaze direction that is within the angular range of the gesture, and wherein the one or more candidate objects of interest are identified based at least in part on a combination of the gaze direction and the angular range of the gesture. In Olleon, a user’s command may be disambiguated based on the direction of the gaze and/or gesture, the utterance, and candidate objects. Olleon ¶¶ 4-5, 21, 35-40, fig. 6b. Olleon does not explicitly disclose determining that the gaze is directed in a gaze direction that is within the angular range of the gesture. However, in Van Laack, a candidate object (i.e., “target object”) may be identifier by determining an intersection of a directional vector of a gaze and a directional vector of a gesture within a tolerance range. Van Laack ¶ 9.

Cause an operation to be performed, the operation comprising driverless operation of a vehicle with respect to a first selected candidate object of the one or more candidate objects of interest. The phrase “driverless operation of a vehicle with respect to a first selected candidate object” has been interpreted to mean a function performed by the vehicle. In Olleon, an image of the selected candidate object may be preprocessed to map the image into a rectilinear format and extract textual information. The preprocessed image may be displayed along with the extracted textual information. Id. ¶ 42.
Regarding claim 38, which depends on claim 35, Olleon teaches wherein the analysis of the first data set and the second data set comprises an execution of a machine learning algorithm. Olleon ¶¶ 23, 29-30, 37.
Regarding claim 39, which depends on claim 35, Olleon teaches wherein to identify the one or more candidate objects of interest to the particular individual, the instructions when executed at the one or more processors: cause a correlation-based analysis on a combination of respective portions of the first data set, the second data set, and a third data set to be performed, wherein the third data set is collected from one or more sensors of the particular individual's external environment. Olleon ¶¶ 21, 37.
Regarding claim 40, which depends on claim 35, Olleon teaches instructions that when executed on or across the one or more processors, cause the one or more processors to: select, from among the one or more candidate objects of interest, the object of interest with which the operation is associated based at least in part on one or more of: (a) geographical context, (b) cultural context, (c) conversational context, or (d) personal profile information. Olleon ¶ 40.

Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over Olleon et al., US 2013/000811 A1, in view of Van Laack et al., US 2017/0147078 A1, further in view of Raux et al., US 2014/0361973 A1. 
Regarding claim 32, which depends on claim 29, Olleon teaches:
Wherein the one or more candidate objects of interest comprise a plurality of candidate objects of interest. Olleon ¶ 40 (“points of interest”).
Olleon does not explicitly disclose, but Raux teaches wherein one or more command processing devices are configured to: predict respective interest scores corresponding to individual ones of the plurality of candidate objects; and select the first candidate object of interest from the plurality of candidate objects of interest, based at least in part on its predicted interest score.
It would have been obvious to one with ordinary skill in the art to modify Olleon’s process of responding to user commands comprising multiple input modalities with Raux’s process of using predicted interest scores to select a candidate object of interest. Such a modification would allow for a more context-aware system that provides more immersive interaction. See Raux ¶ 2.

Claim 36 is rejected under 35 U.S.C. § 103 as being unpatentable over Olleon et al., US 2013/000811 A1, in view of Van Laack et al., US 2017/0147078 A1, further in view of Poulos et al., US 2014/0237366 A1.
Regarding claim 36, which depends on claim 35, Olleon and Van Laack do not explicitly disclose, but Poulos teaches wherein the first selected candidate object is a virtual object defined in a virtual reality (VR) environment or an augmented reality (AR) environment. In Poulos, a user may select candidate objects by means of a signal modalities interpreted by a system in an AR environment. Poulos ¶¶ 19-20, 30.
It would have been obvious to one with ordinary skill in the art to modify Olleon and Van Laack’s process of responding to user commands comprising multiple input modalities with Poulos’s process of interpreting user commands in an AR environment. Such a modification would allow a user to interact with AR objects within out having to learn or remember specific commands, and thus allow for more rapid and accessible interaction.

Claim 37 is rejected under 35 U.S.C. § 103 as being unpatentable over Olleon et al., US 2013/000811 A1, in view of Van Laack et al., US 2017/0147078 A1, further in view of Parker et al., US 2013/0307771 A1.
Regarding claim 37, which depends on claim 35, Olleon and Van Laack do not explicitly disclose, but Parker teaches wherein the one or more individuals include a second individual, and wherein the analysis of the first data set comprises an examination of (a) data obtained from the particular individual and (b) data obtained from the second individual. Parker ¶¶ 43-44.
It would have been obvious to one with ordinary skill in the art to modify Olleon and Van Laack’s process of responding to user commands comprising multiple input modalities with Parker’s process of multi-user interaction. Such a modification would allow a system to server multiple users simultaneously and also determine which user is speaking to the system. See Parker ¶ 44.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/Primary Examiner, Art Unit 2144